Title: To George Washington from Horatio Gates, 29 April 1781
From: Gates, Horatio
To: Washington, George


                        
                            Sir
                            Philadelphia 29th April 1781
                        
                        The last Letter I had the Honour to write Your Excellency was from Berkeley in Virginia the 15th of January.
                            I wish it was discovered by what Artifice your Dispatches of the 8th of October were detain’d Sixty Four days with Evident
                            Marks of their having been open’d before they reach’d me, as I already mention’d in my last Letter; The Injuries which the
                            Public, as well as myself may have suffered from that interception, are of Greater consequence than is Generally imagined.
                        I am inform’d that my Letter of the 24th Instant to the president of Congress, entreating that Honourable
                            Body to protect me against Standing, though Vague accusations, is referred to Your Excellency. I cannot believe that I
                            shall be Doom’d to remain an Useless Officer, Stain’d with Disgracefull Imputations, unless they be supported by Legal
                            Charges—The Precedent would point out to Our Enemies, how they ought to direct Slander to much Greater Advantage. The
                            British Generals must be stupid indeed, if they did not avail themselves of such promising Opportunities for Obtaining
                            Success, with a prodigious Saving of Blood, and Money.
                        Since our first Exertions in this Arduous Contest to this day, your Excellency has experienced many
                            Deficiencies in Men, and Things. To Descant on these, as far as they Affect me, would be an injudicious Recrimination. The
                            Fault of Others can exculpate no Offender and the Innocent stands in no need of such Resources. when I shall be pointedly
                            charged, I will Answer, and I trust to the satisfaction of my Superiors but I hope it will not be my unhappy Lot to
                            continue Stigmatized until I shall have proved a Negative.
                        Major Thomas Pinkney one of my Aides de Camp, having been wounded in ths action near Camden, was taken, and
                            lies a prisoner with a Fractured Leg in Charlestown. From the beginning of the War, he Distinguished himself in most of
                            the Engagements we have had with the Enemy to the Southwards, and is a Major in the South Carolina Line of The Federal
                            Army He most Earnestly requests me to Solicit his Exchange, his Life being in imminent Danger, unless he be Speedily
                            removed. He is a young Gentleman of Great Merit; & I am confident that if you were acquainted with Him, you would
                            feel a Singular Pleasure in conferring upon him the Favour he intreats from your Excellency. I am not insensible of the
                            Situation of other deserving Officers, who may claim a prior Title to their exchange; but in extraordinary Cases general
                            Rules may be dispensed with. If the requested Favour can be Granted, I shall be equally gratefull—as if I were personally
                            benefitted by it. I have the Honour to be with Great Respect Sir Your Excellencys most Obedient and most Humble Servant
                        
                            Horatio Gates
                        
                    